BMO Capital Markets Corp. 3 Times Square 28 th Floor New York, NY November 23, 2010 PERSONAL AND CONFIDENTIAL Ecologic Transportation, Inc. 1327 Ocean Ave, Suite B Santa Monica, CA 90401 Attention: William N. Plamondon III Chief Executive Officer Dear Bill: BMO Capital Markets Corp. (“BMO Capital Markets”), Ecologic Transportation, Inc. (together with its existing and future subsidiaries, the “Company”) and Mr. William N. Plamondon III and Mr. Edward “Ted” Withrow III (collectively, the “Management”) agree as follows: 1. Retention. The Company hereby retains BMO Capital Markets to act, on an exclusive basis, with the exception noted in (iii) below, as sole financial advisor and sole placement agent, as the case may be, in connection with a possible private placement of (i) one or more classes or series of equity securities, which may take the form of preferred stock, common stock, or securities convertible into, exchangeable for or accompanied by warrants or other rights exercisable for or giving the holder thereof the right to purchase, common or preferred stock (collectively, the “Equity Securities”) of the Company (the “Equity Financing”) and/or (ii) debt securities or other indebtedness, including, without limitation, any secured, unsecured, senior or subordinated debt securities of the Company, including debt securities of the Company with warrants attached thereto (collectively, the “Debt Securities” and, together with the Equity Securities, the “Securities”), and/or any secured, unsecured, senior or subordinated loan, credit facility or other debt financing made to the Company (such financing, together with any offering of Debt Securities, the “Debt Financing”), regardless of the form or structure of the proposed offerings or issuances, in each case, to a limited number of sophisticated purchasers and/or lenders (the “Purchasers and/or Lenders”), but (iii) excluding a Two Million Dollar ($2,000,000) private equity placement as a corporate issue which the Company is presently seeking and reserves the right to continue to seek to raise. “Debt Financing” includes without limitation a “Senior Debt Financing”, which is any sale or issuance of senior debt whether in the form of securities or loans and whether, secured or unsecured, and a “Subordinated Debt Financing”, which is any sale or issuance of subordinated debt whether in the form of securities or loans and whether secured or unsecured. An Equity Financing and a Debt Financing are each referred to herein as a “Financing.” BMO Capital Markets understands that the Company intends any offering of Securities to be a private placement made pursuant to one or more exemptions from registration under the Securities Act of 1933 (the “Securities Act”), and any applicable securities laws of any state or other jurisdiction (the “Blue Sky Laws”). 1 The Company and Management acknowledge and agree that BMO Capital Markets’ engagement hereunder is not an agreement by BMO Capital Markets or any of its affiliates to underwrite or purchase any securities, or otherwise provide any financing to the Company. Any such agreement would be set forth in a purchase agreement or definitive financing documents, as applicable, to be entered into by the Company and BMO Capital Markets which shall be in BMO Capital Markets’ customary form and contain mutually acceptable terms and conditions. The obligations of BMO Capital Markets, including BMO Capital Markets’ execution of such purchase or definitive financing documents, would be subject in its sole and absolute discretion to, among other things, mutual agreement as to the underwriting, offering and/or financing documentation and terms, satisfactory completion of its due diligence investigation, internal approvals of BMO Capital Markets’ committees and favorable market conditions. 2. BMO Capital Markets' Role. As part of its engagement and subject to the conditions contained herein, BMO Capital Markets hereby agrees to: (a) assist in analyzing, structuring and negotiating the terms of the Financing; (b) assist in preparing the marketing materials describing the Company and Financing including the financial statement, information regarding the business, operations, assets, liabilities and financial condition of the Company, and such other marketing materials as BMO Capital Markets shall reasonably request (collectively, the “Marketing Materials”); (c) identify and solicit offers from entities and/or individuals that are “accredited investors” as defined in Rule 501 of the Securities Act to purchase Securities; and (d) assist and advise the Company with respect to the negotiation of the sale of the Securities to the Purchasers. It is understood that BMO Capital Markets' assistance in the Financing will be subject to the satisfactory completion of such investigation and inquiry into the affairs of the Company as BMO Capital Markets deems appropriate under the circumstances (such investigation hereinafter to be referred to as "Due Diligence") and to the receipt of all internal approvals of BMO Capital Markets in connection with the Financing. BMO Capital Markets shall have the right in its sole discretion to terminate this Agreement if the outcome of the Due Diligence is not satisfactory to BMO Capital Markets or if approval of its internal committees is not obtained ("Early Termination"). In order to coordinate the efforts in connection with the Financing, the Company agrees to inform and consult with BMO Capital Markets with respect to inquiries received from third parties in connection therewith. 3. Term; Exclusivity. This engagement will commence on the date of this letter agreement and terminate on the earlier to occur between (i) Early Termination and (ii) the date on which any party receives written notice from another party of termination of this engagement. During this engagement, the Company and the Management will not, except in connection with the Two Million Dollar ($2,000,000) private placement identified in Sub-Paragraph (iii) of Section 1 above, directly or indirectly, contact, solicit, or enter into any discussions, negotiations or agreements with respect to the purchase of any Securities or any financing similar to the Financing or otherwise with respect to the services of any type that BMO Capital Markets has been engaged to perform hereunder, without BMO Capital Markets’ prior written approval. Notwithstanding the foregoing, the Company and Management agree that any obligations pursuant to Sections 6, 8, 9, 10, 11, 12, 13, 14 and 16 of the Agreement shall survive any termination of this Agreement. 2 The Company and Management each represent, warrant and agree that BMO Capital Markets’ engagement hereunder is an exclusive engagement in connection with this Financing and that no other financial advisor, broker or agent and/or lead arranger is or will be authorized by it during this engagement to perform services on its behalf of any type that BMO Capital Markets has been engaged to perform hereunder. 4. Placement; Best Efforts. The Company and Management understand and agree that BMO Capital Markets' involvement in each of the Financings is strictly on a best efforts basis and that the consummation of the Financing will be subject to, among other things, market conditions. Nothing contained herein constitutes a commitment, express or implied, on the part of BMO Capital Markets to purchase any Securities or otherwise commit to any Financing or on the part of the Company to sell any Securities, and the final decision to issue the same shall be subject to the discretionary approval of the Company. The Company may reject any potential Purchaser if in its discretion; the Company reasonably believes that the inclusion of such Purchaser would be incompatible with the best interests of the Company. If the Company should fail to deliver Securities to a purchaser whose offer the Company has accepted by execution of a subscription agreement in respect thereof, the Company (i)shall hold BMO Capital Markets harmless against loss, claim or damage arising from or as a result of such failure by the Company and (ii) shall pay to BMO Capital Markets any fee to which BMO Capital Markets would be entitled hereunder in connection with such sale as if such sale had been consummated. 5. Marketing Materials. The Company will prepare the Marketing Materials with the assistance of its counsel and BMO Capital Markets. The Company represents and warrants to BMO Capital Markets that each Memorandum is accurate in all material respects and does not include an untrue statement of material fact or omit to state a material fact necessary to make the statements therein, in light of the circumstances under which they are made, not misleading. The Company authorizes BMO Capital Markets to transmit the Marketing Materials to prospective Purchasers consistent with the requirements under, without limitation, Section 4(2) of the Securities Act and applicable Blue Sky Laws and shall furnish to BMO Capital Markets copies of the Marketing Materials in such quantities as BMO Capital Markets may from time to time request. 6. Covenants of Management. Management shall pay, or cause to be paid, a Financing Fee computed in accordance with Section 8 below to BMO Capital Markets upon the Closing within twenty four (24) months of the date of this letter agreement of any transaction that would be a Financing but for the fact that the issuer of the Securities is not the Company but instead is a legal entity in which Management or any member thereof, owns not less than a five percent (5.00%) beneficial equity interest regardless of whether BMO Capital Markets provides any services hereunder or otherwise in connection with such transaction. 7. Cooperation . The Company and BMO Capital Markets will inform and consult with the other on a regular basis regarding any inquiries or proposals received from potential parties with respect to the Financing. The Company will furnish, or cause to be furnished, to BMO Capital Markets all information reasonably requested by BMO Capital Markets for purposes of rendering services hereunder (all such information being the "Information"). In addition, the Company agrees to make available to BMO Capital Markets upon request from time to time, the officers, directors, accountants, counsel and other advisors to the Company. The Company recognizes and confirms that BMO Capital Markets (a) will use and rely on the Information and on information available from generally recognized public sources in performing the services contemplated by this Agreement without having independently verified the same; (b) does not assume responsibility for the accuracy or completeness of the Information and such other information; (c) will not make an appraisal of any of the assets or liabilities of the Company and (d) will make appropriate disclaimers consistent with the foregoing. The Company agrees that all Information furnished to BMO Capital Markets in connection with this Agreement shall be accurate and complete in all material respects at the time provided.
